AO 24SB (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 1




                                             United States District Court
                                                       District of Massachusetts
             UNITED STATES OF AMERICA                                             JUDGMENT IN A CRIMINAL CASE
                                    V.


                           DAVID J. AUBEL                                         Case Number: 1; 18 CR 10437                 -   1     -   IT

                                                                                  USM Number: 08057-055

                                                                                   James B. Krasnoo
                                                                                  Defendant's Attorney
THE DEFENDANT:

^ pleaded guilty to count(s)             1

• pleaded nolo contendere to count(s)
   which was accepted by the court.
• was found guilty oncount(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                      Offense Ended               Count
18 U.S.C.§ 3146(a)(1)            Failure to Appear                                                            11/05/18                  1




       The defendant is sentenced as provided in pages 2 through              L          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
• The defendanthas been foundnot guilty on coimt(s)
• Count(s)                                             • is      • are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days ofany change ofname, residence,
ormailing address until all fines, restitution, costs, and special assessments imposed bythis judgment are fufly paid. Ifordered topay restitution,
the defendant must notify thecourtand United States attomey of material changes in economic circumstances.
                                                                        2/15/2019
                                                                       Date of Imposition ofJudgment




                                                                       ^inature ofJudge
                                                                                  The Honorable Indira Talwani
                                                                                  U.S. District Judge
                                                                       Name and Title of Judge


                                                                         M/rhot $
                                                                       Date
AO 24SB (Rev. 11/16) Judgment in Criminal Case
                     Sheet 2 — Imprisonment
                                                                                                      Judgment —Page       2       of   ^
 DEFENDANT: DAVID J.AUBEL
 CASENUMBER:                 1: 18 CR 10437            - 1      - IT

                                                                IMPRISONMENT

            The defendantis herebycommittedto the custodyof the FederalBureauof Prisonsto be imprisoned for a total
 term of:           1 day(s)
     Sentence to be served consecutively to the sentence imposed on 1/30/2019, In U.S.DIstrictof MA case number
     1:16-cr-10125-PBS




       0    The court makes the following recommendations to the Bureau ofPrisons:


     The court recommends defendant be designated to a facility In the south east portion of the United States, so he may be
     closer to his family.

       0    The defendant is remanded to the custody of the United States Marshal.

       •    The defendant shall surrender to the United States Marshal for this district:

            •   at                                 •     a.m.     •    p.m.       on                                           .
            •   as notified by the United States Marshal.

       •    The defendant shall surrender for service of sentence at the institution designated by the Bureau ofPrisons:

            •   before 2 p.m. on                                              .
            •   as notified by the United States Marshal.

            •   as notified by the Probation or Pretrial Services Office.


                                                                       RETURN

 1 have executed this judgment as follows:




            Defendant delivered on                                                          to

 a                                                     , with a certifiedcopy of thisjudgment.


                                                                                                    UNITED STATES MARSHAL



                                                                              By
                                                                                                 DEPUTY UNITED STATES MARSHAL
AO 24SB (Rev. 11/16) Judgment in a Criminal Case
                       Sheet 3 — Supervised Release
                                                                                                     Judanent—Page    3     of
DEFENDANT:            DAVID J.AUBEL
CASE NUMBER:             1: 18 CR 10437               - 1    - IT
                                                            SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for aterm of:        0




                                                      MANDATORY CONDITIONS

1.      You must not commit another federal, state or local crime.
2.      You must not unlawftilly possess a controlled substance.
3.      You must refrain from any unlawfuluse of a controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                • The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse, (check ifapplicable)
4.       • You must cooperate in the collection of DNA as directed by the probation officer, (check ifapplicable)
5.       • You must comply with the requirementsof the Sex Offender Registrationand NotificationAct (42 U.S.C. § 16901,et seq.) as
            directedby the probationofficer,the Bureauof Prisons,or any state sex offenderregistration agency in the locationwhere you
            reside, work, are a student, or were convicted of a qualifying offense, (check ifapplicable)
6.       • You must participate in an approvedprogramfor domesticviolence, (check ifapplicable)


Youmust comply with the standard conditions thathave beenadopted by thiscourtas wellas withanyotherconditions on theattached
page.
AO 24SB (Rev. 11/16)    Judgment in a Criminal Case
                       Sheet 3A— Supervised Release
                                                                                            Judnnent—Page         ^       of         ^
DEFENDANT:             DAVID J.AUBEL
CASE NUMBER:                1: 18 CR 10437            - 1   - IT

                                        STANDARD CONDITIONS OF SUPERVISION
Aspartof your supervised release, youmust comply with thefollowing standard conditions of supervision. These conditions are imposed
because theyestablish the basicexpectations for yourbehavior whileon supervision and identify the minimum toolsneeded by probation
officersto keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.   Youmustreport to the probation office in the federal judicialdistrict where you are authorized to residewithin 72 hours of your
     release from imprisonment, unless the probationofficerinstructsyou to report to a differentprobationoffice or within a differenttime
     frame.
2.   After initiallyreporting to the probation office, you will receive instructions from the court or the probation officer about how and
     whenyou mustreport to the probationofficer,and you mustreport to the probation officeras instructed.
3.   You must not knowingly leave the federal judicial districtwhereyou are authorized to reside withoutfirst gettingpermission from the
     court or the probation officer.
4.   You must answer truthfully the questions asked by your probation officer.
5.   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
     the probation officer in advance is not possible due to unanticipatedcircumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
6.   You must allow the probation officer to visit you at any time at your home or elsewhere,and you must permit the probation officer to
     take any items prohibited by the conditions ofyour supervision that he or she observes in plain view.
7.   You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment you must try to find full-time employment, unlessthe probationofficerexcuses
     you from doingso. If you plan to changewhereyou work or anything about your work (such as your position or your job
     responsibilities), you must notifythe probationofficerat least 10 days before the change. If notifying the probationofficerat least 10
     days in advance is not possible due to unanticipatedcircumstances, you must notify the probation officer within 72 hours of
    becoming aware of a change or expected change.
8.  You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
    convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
    probation officer.
9. If you are arrested or questioned by a law enforcementofficer, you must notify the probation officerwithin 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerousweapon (i.e., anythingthat was
     designed, orwas modified for, the specific purpose ofcausing bodily injury ordeath to another person such as nuncha^s ortasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
    first getting the permission of the court.
12. If the probation officer determines thatyouposea riskto another person (including an organization), the probation officer may
    requireyou to notifythe personaboutthe risk and you mustcomply with that instruction. The probation officermaycontact die
    person and confirmthat you have notifiedthe person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the courtand has provided me witha written copyof this
judgment containing these conditions. For further information regardingthese conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                 Date
AO 24SB (Rev. 11/16)    Judgment in a Criminal Case
                        Sheet 5 — Criminal Monetary Penalties
                                                                                                               Judgment — Page
    DEFENDANT: DAVID J.AUBEL
    CASE NUMBER:            1: 18 CR 10437               - 1          - IT
                                                 CRIMINAL MONETARY PENALTIES

        The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                         Assessment                  JVTA Assessment*                                                Restitution
    TOTALS            $ 100.00



    •   The determination of restitution is deferred until                       . An Amended Judgment in a Criminal Case(A024SC) will be entered
        after such determination.


    •   The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

        If the defendant makes a partial payment, each payee shall receive anapproximately proportioned payment, unless specified otherwise in
        the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must bepaid
        before the United States is paid,

    Name of Payee                                                          Total Loss**              Restitution Ordered             Priority or Percentage


I       feiS




    TOTALS                                                                                    0.00     $




    •    Restitution amount ordered pursuant to pleaagreement $

    •    The defendant must payinterest on restitution and a fine of more than $2,500, unless therestitution or fine is paid in full before the
         fifteenthday after thedate of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options onSheet 6 may be subject
         to penalties for delinquencyand default, pursuant to 18 U.S.C. § 3612(g).

    •    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

         •     the interest requirementis waived for the          •       fine   •    restitution.
         •    the interest requirement for the       •     fine       •      restitution is modified as follows:

    * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.                                                        „                .   ,
    ** Findings for thetotal amount oflosses are required under Chapters I09A, 110, llOA, and 113A of Title 18 for offenses committed on or
    after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 6 — Schedule of Payments
                                                                                                         Judgment —Page      (o     of -SCL.
 DEFENDANT:            DAVID J.AUBEL
 CASE NUMBER:               1: 18 CR 10437               - 1   -IT


                                                         SCHEDULE OF PAYMENTS

 Havingassessedthe defendant's abilityto pay, paymentof the total criminalmonetary penaltiesis due as follows:

 A    0     Lump sum payment of$           100.00              dueimmediately, balance due

            •     not later than                                   ,or
            •     in accordance with •        C,     •    D,   •    E, or    •     F below; or

 B    •     Payment to beginimmediately (maybe combined with                • C,       • D, or    DP below); or

 C    •     Payment inequal                      (e.g., weekly, monthly, quarterly) installments of $                       over a period of
                        (e.g., months oryears), to commence                        (e.g., 30or 60days) afterthedateof thisjudgment; or

 D    •     Payment inequal                      (e.g., weekly, monthly, quarterly) installments of $                        over a period of
                        (e.g., months oryears), to commence                        (e.g., 30or60 dc^s) after release from imprisonment toa
            term of supervision; or

 E    •     Paymentduringthe term of supervised releasewill commence within                   (e.g., 30or 60days) after release from
            imprisonment. The courtwill set the payment planbased on an assessment of the defendant's abilityto pay at that time;or
 F    •     Special instructions regarding the payment of criminal monetary penalties:




 Unless thecourt has expressly ordered otherwise, ifthis judgment imposes imprisonment, payment ofcriminal monetary penalties isdue during
 the period of imprisonment. All criminalmonetary penalties, except those payments made through the Federal Bureau of Prisons' Imnate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 •    Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number). Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




 •    The defendant shall pay the cost of prosecution.

 •    The defendant shall pay the following court cost(s):

 •    The defendant shall forfeit the defendant's interest in the following property to the United States:



 Payments shall be applied inthefollowing order: (1)assessment, (2) restitution principal, (3)restitution interest, (4)fine principal, (5)fine
 interest, (6) community restitution, (7)JVTA assessment, (8)penalties, and(9)costs, including costofprosecution andcourt costs.
